May 2, 2019
 May 2, 2019




               May 2, 2019




                                                                                       Supreme Court

                                                                                       No. 2017-133-M.P.


                                    Wanda I. Trinidad               :

                                           v.                       :

                             Employees’ Retirement System of        :
                                      Providence.




                                      NOTICE: This opinion is subject to formal revision before
                                      publication in the Rhode Island Reporter. Readers are requested to
                                      notify the Opinion Analyst, Supreme Court of Rhode Island,
                                      250 Benefit Street, Providence, Rhode Island 02903, at Telephone
                                      222-3258 of any typographical or other formal errors in order that
                                      corrections may be made before the opinion is published.
                                                                   Supreme Court

                                                                   No. 2017-133-M.P.

                                                                   Dissent begins on page 9


              Wanda I. Trinidad                :

                      v.                       :

    Employees’ Retirement System of            :
             Providence.

               Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                           OPINION

       Justice Indeglia, for the Court. The petitioner, Wanda I. Trinidad (Trinidad), filed a

petition for the issuance of a writ of certiorari seeking review of a decision of the Retirement

Board of the Employee Retirement System of Providence (the board) denying Trinidad’s

application for accidental-disability retirement benefits, and instead awarding her ordinary-

disability benefits. This Court granted the petition, and Trinidad’s case came before the Supreme

Court for oral argument on March 27, 2019, pursuant to an order directing the parties to appear

and show cause why the issues raised in this matter should not be summarily decided. After

considering the parties’ memoranda and oral arguments, we are satisfied that cause has not been

shown and we proceed to decide the case at this time. For the reasons set forth in this opinion,

we affirm the board’s decision to deny Trinidad accidental-disability benefits.

                                                   I

                                         Facts and Travel

       Beginning on March 9, 2004, Trinidad served as a bus monitor for the City of

Providence.    On May 9, 2014, Trinidad submitted an application for accidental-disability

retirement benefits to the respondent, the Employees’ Retirement System of Providence


                                                -1-
(respondent), alleging that she had suffered a work-related injury on January 26, 2011.1 Included

with her application was a written statement by Trinidad detailing the events that she maintained

caused her injury. In her statement, Trinidad explained that, while working as a bus monitor, she

injured her left wrist when she walked to the back of a moving bus to assist a child with a

nosebleed and caught her hand on a seat.

       After the alleged incident, Trinidad visited the emergency room and was initially

diagnosed with a sprain. However, her pain persisted, and Trinidad sought treatment from

Gregory Austin, M.D., an orthopedic surgeon.          While treating with Dr. Austin, Trinidad

underwent an MRI, “which demonstrated question of triangular fibrocartilage tear.” In addition,

Trinidad received cortisone injections and a wrist sprint. Eventually, Dr. Austin performed an

arthroscopy, which revealed “a fair amount” of swelling, “but no specific or repairable” tears.

Following the arthroscopy, Trinidad’s problems continued, and she underwent a second MRI,

which Dr. Austin determined revealed a tear.          Dr. Austin ultimately recommended and

performed “an ulnar shortening” surgery; nevertheless, Trinidad’s symptoms remained.

       In furtherance of her application, Trinidad underwent three independent medical

examinations (IMEs), performed by three separate physicians selected by the board, to determine

her eligibility for accidental-disability benefits pursuant to § 17-189(f) of the Providence Code of

Ordinances governing accidental-disability retirement.




1
  Initially, the retirement office did not process Trinidad’s application because § 17-189(f) of the
Providence Code of Ordinances, governing accidental-disability retirement, provides that an
“application to accomplish such retirement must be filed within eighteen (18) months of the date
of the accident, unless a waiver is granted through a resolution approved by a majority of the city
council.” On November 17, 2014, the Providence City Council granted Trinidad a waiver of the
eighteen-month period, and Trinidad reapplied for accidental-disability retirement on
December 1, 2015.


                                               -2-
       The first doctor, Arnold-Peter C. Weiss, M.D., performed an IME and generated a report,

dated April 14, 2016, detailing his evaluation. Therein, Dr. Weiss noted that Trinidad’s pain was

“of uncertain etiology far exceeding what one would expect from either the mechanism of injury

or the treatment that’s been provided.” As to causality, Dr. Weiss explained, “I’m not sure that I

can causally relate the patient’s current upper extremity complaints of pain to her actual on-the-

job incident as opposed to some other conversion disorder or other psychiatric reactive

phenomenon.” Doctor Weiss went on to explain that objectively he did not believe Trinidad was

“totally disabled[,]” but he noted that, “[f]rom a subjective complaint, and the significant

symptoms she’s had,” she may be disabled; he gave Trinidad an “[e]xtremely poor” prognosis.

Lastly, Dr. Weiss concluded his report by noting that Trinidad’s injury, if any, was “very

insignificant,” but stated that, “[e]ven if she objectively is not disabled and has no physical

capabilities that are inappropriate at this juncture, psychologically I believe she’s completely

unable to use the left upper extremity due to fear, anxiety or some other conversion reaction

disorder.”

       Next, Philip J. Reilly, M.D., performed an IME on April 19, 2016. In his report, Dr.

Reilly opined “to within a reasonable degree of medical certainty that the patient’s current left

upper extremity pain and resultant disability are a result of the accident she sustained on January

26, 2011.” Moreover, Dr. Reilly stated that Trinidad “has a permanent disability with regard to

being employed as a bus monitor” and concluded that “she is simply unable to perform these

activities.” Doctor Reilly noted that there may be psychiatric influences that affect Trinidad’s

ability to recover, but determined that her overall prognosis was poor.

       The third examining doctor, Jack D. Goldstein, M.D., explained his findings in a report

dated April 28, 2016. Doctor Goldstein stated that it was unlikely that Trinidad would improve




                                               -3-
to the point where she could return to her former job. In addition, Dr. Goldstein stated: “Clearly

her injury as stated is the initial and only cause of her current disability. I feel that she is

currently disabled from her previous job and this was entirely caused by the accident as

described although it is difficult to assess what exactly was injured at the time of injury.”

       The matter came before the board’s disability subcommittee (the subcommittee) for

hearings regarding Trinidad’s application. After the subcommittee held hearings, it

recommended to the full board that Trinidad’s application be denied. Accordingly, on January

25, 2017, the board voted to deny the application. Then, on March 1, 2017, the board issued a

written decision. In its decision, the board provided findings of fact and summarized the IMEs

of the three physicians. The board concluded that “[t]he evidence provided does not establish

that Trinidad is ‘incapacitated for the performance of duty and * * * she shall be retired’

pursuant to [§ 17-189(f)].” The board explained that the reports from the IMEs and other

evidentiary material “do not support granting an accidental disability retirement.” Rather, the

board reasoned, the record established that “Trinidad is unable to work as a bus monitor because

of subjective complaints without an actual diagnosis.” The board again provided an overview of

the reporting doctors’ findings based on the IMEs, and ultimately relied on the opinion of Dr.

Weiss. The board explained that “Dr. Weiss, the only orthopedic hand surgeon to examine

Trinidad, found that Trinidad is not totally disabled and concluded that it was difficult to explain

her significant subjective complaints from the innocuous incident on January 26, 2011.”

Additionally, the board emphasized that “Dr. Weiss specifically noted there are certainly no

objective signs of Chronic Regional Pain Syndrome Type I (RSD) from a physical exam

perspective.” Basing its decision thereon, the board denied Trinidad’s application for accidental-

disability retirement benefits and instead granted Trinidad ordinary-disability benefits. Trinidad




                                                -4-
petitioned this Court for a writ of certiorari to review the board’s decision, and we granted that

petition.

        Trinidad argues before this Court that each IME clearly establishes that she had a

cognizable work-related injury that left her unable to perform her bus monitor duties.

Furthermore, Trinidad maintains that her on-duty injury prevents her from returning to her work

as a bus monitor and that she therefore qualifies for accidental-disability benefits, rather than

ordinary-disability benefits, and should be compensated at the higher accidental-disability

benefit rate. Trinidad proffers that the board erred in requiring that she be “totally disabled” to

qualify for accidental-disability retirement benefits. Furthermore, Trinidad argues that the board

over-relied on Dr. Weiss’s opinion when, in fact, the board should have given his opinion little

or no weight at all.2

        The respondent asserts that the board based its decision on legally competent evidence

that Trinidad’s employment was not the natural and proximate cause of her disability. The

respondent contends that each of the IMEs indicated confusion regarding Trinidad’s medical

history, “with one expert (Weiss) expressly denying that the [i]ncident caused her disability.”3

                                                II

                                       Standard of Review

        “This Court reviews decisions of the [retirement] board by a writ of certiorari.” Pierce v.

Providence Retirement Board, 15 A.3d 957, 961 (R.I. 2011); see also Article I, Rule 13(a) of the

Supreme Court Rules of Appellate Procedure. “In so doing, ‘our task is to discern whether any


2
  In her initial statement submitted pursuant to Article I, Rule 12A of the Supreme Court Rules of
Appellate Procedure, Trinidad asserted an argument concerning a fourth IME; however, she
subsequently withdrew that argument in later submissions to this Court.
3
  The respondent also argues that it remained unclear whether Trinidad had suffered a subsequent
injury to her hand after the incident on January 26, 2011; however, there is no specific evidence
of this in the record now before the Court.


                                               -5-
legally competent evidence supports the lower tribunal’s decision and whether the

decision-maker committed any reversible errors of law in the matter under review.’” Id.

(brackets omitted) (quoting Sobanski v. Providence Employees’ Retirement Board, 981 A.2d
1021, 1022 (R.I. 2009) (mem.)). We have held that in our review for “‘legally competent

evidence’ we look for ‘some or any evidence supporting the agency’s findings.’” Id. (quoting

Auto Body Association of Rhode Island v. State Department of Business Regulation, 996 A.2d
91, 95 (R.I. 2010)). “When we evaluate questions of law, our review is de novo.” Id. “If an

error of law is found, it must ‘so infect the validity of the proceedings as to warrant reversal.’”

Id. (brackets omitted) (quoting Cullen v. Town Council of Lincoln, 850 A.2d 900, 903 (R.I.

2004)). “Accordingly, if the board did not lack competent facts supporting its decision and did

not commit legal errors ‘infecting the validity of the proceedings,’ this Court will affirm its

decision.” Id. (brackets omitted) (quoting Cullen, 850 A.2d at 903).

                                                III

                                           Discussion

       The respondent does not dispute that Trinidad is disabled; rather, the issue before this

Court is whether the board relied upon legally competent evidence to deny Trinidad’s application

for accidental-disability retirement benefits and instead grant her ordinary-disability benefits.

“The sole difference between accidental and ordinary benefits is the manner in which an

employee becomes disabled, which accounts for the difference in compensation.”4 Pierce, 15
A.3d at 961 (quoting Connelly v. City of Providence Retirement Board, 601 A.2d 498, 500 (R.I.

1992)). Essentially, the retirement system provides benefits that are more lucrative to members


4
  “[A] recipient of ordinary-disability retirement receives a pension of no more than 45 percent
of his [or her] final compensation, whereas the pension provided to a recipient of accidental
disability retirement is equivalent to 662/3 percent of the member’s final compensation.” Pierce
v. Providence Retirement Board, 15 A.3d 957, 961 (R.I. 2011).


                                               -6-
disabled on the job than those disabled outside of work. Id. Accordingly, “entitlement to

accidental-disability retirement’s greater benefits requires a member to meet criteria that are

more discriminating than the other * * * retirement options.” Id. at 962.

       This Court has explained that the clause, “the retirement board shall retire the said

member for accidental disability,” found in § 17-189(f) of the Providence Code of Ordinances, is

“mandatory, not discretionary” in nature. Prew v. Employee Retirement System of City of

Providence, 139 A.3d 556, 563 (R.I. 2016) (emphasis in original) (quoting Connelly, 601 A.2d at

500). “Consequently, this Court has declared that, once the employee has established that he or

she qualifies for accidental-disability retirement, the board is not vested with discretion to deny

the application.” Id. at 563-64.

       Section 17-189(f) details the requirements an employee must establish to qualify for

accidental-disability retirement benefits.5 Prew, 139 A.3d at 564. First, an employee is required

to submit an application for accidental-disability retirement “within eighteen months of the

accident or upon a waiver granted by the city council[,]” and then “must submit to medical

examinations by three independent medical examiners selected and retained by the city.” Id.

This Court has enumerated the requirements of § 17-189(f) as follows:

               “The examinations, along with any additional investigation
               undertaken by the city’s director of personnel, must establish the
               following: (1) the employee is physically or mentally incapacitated


5
  Since the board’s vote on January 25, 2017, and its subsequent written decision on March 1,
2017, the Providence Code of Ordinances has been updated by two supplements. The first was
issued on July 7, 2017, and the second was issued on April 10, 2018; however, the language of
§ 17-189(f) remains unchanged. We also note that the board incorrectly cited to § 17-189(6)
rather than to § 17-189(f), the subsection in effect at the time of its decision. As we mentioned
in Prew—where the board also miscited the statute—“the differences between the erroneously
cited language and the actual law at the time the board issued its decision are not substantive for
purposes of this case, [however,] these errors are troubling”; we urge the board to be more
prudent in their decision writing. Prew v. Employee Retirement System of City of Providence,
139 A.3d 556, 560 n.3 (R.I. 2016).


                                               -7-
               for the performance of service * * *; (2) that the incapacitation is a
               natural and proximate result of an accident or accidents; (3) such
               accident or accidents occurred while the employee was in the
               performance of duty; (4) the disability was not caused by the
               employee’s willful negligence or misconduct; (5) the disability is
               not the result of age or length of service; (6) the employee should
               be retired; and (7) the definite time, place, and conditions of the
               duty that resulted in the employee’s disability.” Id. (internal
               quotation marks, brackets, and footnotes omitted).

       As detailed above, in addressing causality, Dr. Weiss explained in his report that he

found “it difficult to explain the patient’s significant subjective complaints and pain-based

behavior given the fairly innocuous incident that she sustained as a bus monitor.” Further, Dr.

Weiss reported: “I’m not sure that I can causally relate the patient’s current upper extremity

complaints of pain to her actual on-the-job incident as opposed to some other conversion

disorder or other psychiatric reactive phenomenon.” As we explained in Morse v. Employees

Retirement System of City of Providence, 139 A.3d 385 (R.I. 2016), there is no unanimity

requirement in the ordinance governing the board’s review of the IMEs submitted in connection

with an application for benefits. Morse, 139 A.3d at 394. In Morse, we explained that “[i]f two

independent medical examiners, plus the member’s treating physicians, opine that the member is

disabled, and one physician disagrees, it is certainly reasonable to conclude that the evidence is

that the member is disabled.” Id. at 393. However, we further clarified that “the board has the

authority, indeed the obligation, to review the opinions of each of those physicians and determine

why there is a disagreement.” Id. We then stated that “[t]he board certainly has the ability to

determine that the one dissenting physician is more persuasive than the others, but that decision

must be based on a reasoned analysis of the evidence before the board.” Id.

        The board’s decision in this case analyzed the opinions of Trinidad’s treating physician

and the three physicians who conducted IMEs pursuant to § 17-189(f). As noted, the board,




                                               -8-
quoting § 17-189(f), concluded that “[t]he evidence provided does not establish that Trinidad is

‘incapacitated for the performance of duty and * * * she shall be retired’ pursuant to said

ordinance.” Further, the board stated that the record before it indicated that Trinidad “is unable

to work as a bus monitor because of subjective complaints without an actual diagnosis.” In

reaching its conclusion, the board reasoned that “Dr. Austin * * * was unable to ascertain the

cause of her pain and finally diagnosed her with chronic pain syndrome” and that “Dr. Reilly

came to the same diagnosis of chronic pain syndrome.” Moreover, the board acknowledged that

Dr. Goldstein did state that the incident was the cause of Trinidad’s disability but that he was

unable to provide any diagnosis for Trinidad’s symptoms. Dr. Goldstein also noted that it is

difficult to assess the precise injury at the time of the incident. Lastly, the board emphasized Dr.

Weiss’s opinion, as “the only orthopedic hand surgeon to examine Trinidad,” and highlighted Dr.

Weiss’s conclusion that Trinidad is not totally disabled, referring to his findings “that it was

difficult to explain her significant subjective complaints from the innocuous incident[.]” The

board reiterated that “Dr. Weiss specifically noted that there are certainly no objective signs” of

chronic pain syndrome from a physical exam perspective. Accordingly, it is our opinion that Dr.

Weiss’s evaluation constituted legally competent evidence supporting the board’s decision

denying Trinidad accidental-disability retirement benefits.

                                                IV

                                           Conclusion

       For the reasons set forth in this opinion, we affirm the decision of the board.



       Justice Flaherty, dissenting. I respectfully dissent from the holding of the majority in

this case. I do so because I am convinced that the petitioner, Wanda Trinidad, has presented

medical evidence that demands a conclusion that she is physically unable to perform her job as a


                                               -9-
bus monitor and that her disability is the natural and probable result of the injury that she

sustained while in the course of her duties on January 26, 2011. Therefore, it is my opinion that

her application for accidental-disability retirement benefits should have been granted.

       As the majority has articulately explained, petitioner was examined by three orthopedic

surgeons of the board’s choosing in connection with her application for accidental-disability

retirement benefits. Each of those physicians knew of her medical history, including her mental

health history, and each had the benefit of the reports of her treating physician, Gregory Austin,

M.D., who is also an orthopedic surgeon. Each of the doctors performed an independent medical

examination at the behest of the board, and each was aware that Dr. Austin had begun his

treatment with conservative therapy, but that lack of progress had caused Dr. Austin eventually

to perform two surgeries on petitioner’s left wrist.

       The first of these independent medical examiners was Philip J. Reilly, M.D., who

examined petitioner on April 19, 2016. Doctor Reilly reported that petitioner had been injured in

the course of her employment and had tried, without success, to return to work. Doctor Reilly’s

physical examination revealed the presence of fluid in petitioner’s hand and wrist. He also

opined that there were objective signs that her chronic pain syndrome was causally connected to

the injury that she sustained while in the course of her duties. Significantly, Dr. Reilly was of

the “opinion to within a reasonable degree of medical certainty that the patient has a permanent

disability with regard to being employed as a bus monitor.” It was further his “opinion within a

reasonable degree of medical certainty that this disability is causally related to the January 26,

2011 accident.”

       Jack D. Goldstein, M.D., another orthopedic surgeon, examined petitioner on behalf of

the board on April 28, 2016. Doctor Goldstein also recounted petitioner’s medical and surgical




                                               - 10 -
history. His examination revealed a limited range of motion of petitioner’s left wrist and, after

examining her, he was of the opinion that it was not likely that she would improve to the extent

that she could return to work. Indeed, Dr. Goldstein said, in no uncertain terms, that “[c]learly

her injury as stated is the initial and only cause of her current disability. I feel that she is

currently disabled from her previous job and this was entirely caused by the accident as

described although it is difficult to assess what exactly was injured at the time of injury.” Doctor

Goldstein concluded by saying that it was unlikely that she would be able to return to her former

job and that she should be retrained for some light duty occupation. His opinions were also set

forth to a reasonable degree of medical certainty.

       Finally, petitioner was examined by Arnold-Peter C. Weiss, M.D., on April 14, 2016.

Although Dr. Weiss said that he was unable to connect petitioner’s current complaint of pain to

petitioner’s on-the-job incident, a review of Dr. Weiss’s report can lead to no conclusion other

than that it lacks the clarity and definitiveness of the reports of the other examining physicians.

For instance, Dr. Weiss refers to petitioner’s injury as arising from a “fairly innocuous

incident[,]” but in the very next sentence relates that she underwent “some significant surgery[.]”

Moreover, far from rendering an opinion based on a reasonable degree of medical certainty, as

the other two independent medical examiners had done, Dr. Weiss simply states that “I’m not

sure that I can causally relate the patient’s current upper extremity complaints of pain to her

actual on-the-job incident[.]” He then suggests that perhaps the cause is “some other conversion

disorder or other psychiatric reactive phenomenon.”

       Doctor Weiss’s conclusions were, at best, equivocal. On the one hand, he reports that

“from an objective examination perspective I do not believe this patient is totally disabled[,]”




                                               - 11 -
even though total disability is not the standard that is required.1 But, on the other hand, he

opines that “[f]rom a subjective complaint, and the significant symptoms she’s had, including her

anxiety disorder, she may be disabled.” Despite his misgivings over Ms. Trinidad’s claimed

inability to work, he nonetheless restricted her from lifting any weight in excess of five pounds

with her left upper extremity.2

       It is significant to me that the board chose to rely solely on the opinion of Dr. Weiss, the

only examiner who did not unequivocally believe that the petitioner’s disability was not work-

related. The board held that it gave more weight to Dr. Weiss’s opinion because he was a hand

specialist, but it cannot escape mention that it was the board and the board alone who chose the

examiners.

       The majority has concisely, and quite correctly, set forth the appropriate standard of

review, and it cannot be gainsaid that that standard is daunting. The majority has also correctly

and accurately cited this Court’s decision in Morse v. Employees Retirement System of City of

Providence, 139 A.3d 385 (R.I. 2016). In Morse, this Court rejected the board’s unofficial

“unanimity rule” and held that there was no requirement that the physicians conducting

independent medical examinations be unanimous in their opinions and findings of disability. See

Morse, 139 A.3d at 393-94. It is also true that, in rejecting the board’s unanimity rule, we

opined that the board might be free to conclude that a single dissenting doctor’s opinion was

more persuasive than the conclusions reached by the other medical examiners. Id. at 393. We


1
  At oral argument, counsel for the board conceded that the appropriate standard does not include
a requirement that the applicant be totally disabled.
2
  All the examining physicians reported that petitioner had a preexisting history of anxiety,
depression, and panic attacks. Doctors Reilly and Goldstein, as orthopedic surgeons, declined to
comment on what impact these prior conditions may have had on Ms. Trinidad’s recovery or
progress. On the other hand, Dr. Weiss, also an orthopedic surgeon, took the liberty of
expressing an opinion about her psychiatric condition—an opinion that was indisputably outside
the realm of his expertise.


                                              - 12 -
cautioned, however, that such a conclusion “must be based on a reasoned analysis of the

evidence before the board.” Id.

       It is here that I find fault with the decision of the board and the reasoning of the majority.

There can be no question that the pension system of the City of Providence, like the pension

systems of so many other municipalities and states, is stressed and seriously underfunded. It is

certainly laudable that the board has sought to endeavor to limit some of the generous disability

findings that have resulted in pension abuse in the past. Nonetheless, this petitioner’s case

deserves to be assessed on its own merits, and it is apparent to me that the board has overlooked

the great weight of the evidence and has failed to reasonably analyze the evidence before it in

order to reach a decision denying Ms. Trinidad an accidental-disability pension. Morse, far from

enabling such an action, in fact cautions against it.

       It cannot escape notice that the board has seized on our decision in Morse to reach the

decision that it has made in this case. In Morse, the board argued that the mere presence of a

medical examiner’s dissenting opinion was sufficient to deny disability benefits because the

board construed the ordinance to require that the examiners be unanimous. See Morse, 139 A.3d

at 386. In reversing the board, this Court rejected such a narrow construction. Now, the board

argues that it need not credit the majority opinion if a dissenter believes there might not be a

disability. In its post-Morse epiphany, the board urges that two strong majority opinions should

be ignored while an internally contradictory and diffuse opinion should carry the day. 3 It is my




3
  Actually, the record reveals that the board requested that petitioner be examined by a
psychiatrist, Ronald Stewart, M.D. Even though Dr. Stewart acknowledged Ms. Trinidad’s past
mental health issues, and even though he opined that her injury, surgery, and treatment had more
than likely exacerbated her prior condition, he saw no reason to conclude anything but that the
injury on the school bus was the cause of her disability. Further, Dr. Stewart opined that, when
her mental health issues were under control, petitioner would be able to perform light work that


                                                - 13 -
opinion that the majority’s decision here sets our holding in Morse on its head and allows, and

perhaps encourages, the board to find one doctor who will determine that an applicant is not

disabled and then cling to that opinion to deny the application in the face of other multiple,

unequivocal opinions to the contrary.

       Finally, it is my opinion that the majority has also overlooked our holding in Prew v.

Employee Retirement System of City of Providence, 139 A.3d 556 (R.I. 2016), in which we held

firmly that ordinances such as the one at issue here are remedial in nature, and that any

ambiguities should be construed liberally so that the purpose of the ordinance might be carried

out. See Prew, 139 A.3d at 563. Such ordinances are designed to provide a more generous

pension benefit to those employees who are injured in the course of their employment and are

unable to return to their jobs because of disability. See id. Therefore, any ambiguities must be

construed liberally, and in favor of the employee. See id. It is my opinion that the board has

done, and the majority has affirmed, just the opposite here.

       For all those reasons, I respectfully dissent from the opinion of the majority in this case.




did not involve the use of her left hand. The board did not cite or even refer to Dr. Stewart’s
report in its decision.


                                               - 14 -
STATE OF RHODE ISLAND AND                                 PROVIDENCE PLANTATIONS



                        SUPREME COURT – CLERK’S OFFICE

                                 ORDER COVER SHEET

                                     Wanda I. Trinidad v. Employees’ Retirement System
Title of Case
                                     of Providence.
                                     No. 2017-133-M.P.
Case Number
                                     May 2, 2019
Date Order Filed
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
                                     Retirement Board of the Employees’ Retirement
Source of Appeal                     System of Providence

                                     N/A
Judicial Officer From Lower Court
                                     For Petitioner:

                                     Stephen M. Rappoport, Esq.
                                     Michael J. Farley, Esq.
Attorney(s) on Appeal
                                     For Respondent:

                                     Etie-Lee Schaub, Esq.
                                     Kenneth B. Chiavarini, Esq.




SU‐CMS‐02B (revised November 2016)